—Order, Supreme Court, New York County (Elliott Wilk, J.), entered September 17, 1997, which granted defendant’s motion to vacate a default judgment, unanimously affirmed, without costs.
The motion court’s vacatur of the judgment entered upon defendant’s default did not constitute an improvident exercise of discretion since the record supports the court’s findings that defendant had a reasonable excuse for its default, which involved only a minimal delay, and had made the requisite showing of a meritorious defense (see, Provident Life & Cas. Ins. Co. v Hersko, 246 AD2d 365). We have considered plaintiffs remaining arguments and find them unavailing. Concur — Tom, J. P., Mazzarelli, Andrias and Saxe, JJ.